Citation Nr: 0516913	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 24, 1995, rating decision which denied service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 
1950 to February 1952 and from April 1952 to June 1955.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the Phoenix 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that there was no CUE in an April 24, 1995, 
rating decision which, in pertinent part, denied service 
connection for bilateral hearing loss and for residuals of 
frostbite to the lower extremities.  In June 2001, the 
veteran appeared for a personal hearing before a hearing 
officer at the RO.  This case was previously before the Board 
in January 2003, when the Board issued a decision that denied 
the CUE claim pertaining to service connection for residuals 
of frostbite to the lower extremities.  In the same decision, 
the Board notified the veteran that the issue of whether 
there was CUE in the April 1995 rating decision that denied 
service connection for bilateral hearing loss would be 
addressed in a later decision.  


This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In January 2003, the Board ordered additional development in 
this case regarding the issue of whether there was CUE in an 
April 24, 1995, rating decision which denied service 
connection for bilateral hearing loss.  Thereafter, the case 
was sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV). The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, VA General 
Counsel issued a precedent opinion, which concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board does not adjudicate the 
claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by the 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b) and 7109(a), all evidence development will be 
conducted at the RO level.  

On August 2001 VA examination the examiner noted that a 1955 
VA hospital audiogram showed a moderate sensorineural hearing 
loss, and opined that consequently the veteran's hearing loss 
was related to his military service.  A close review of the 
claims file revealed no such 1955 VA audiogram.  While CUE 
claims are decided based on the evidence of record at the 
time of the decision attacked, contemporaneous VA hospital 
records that may not have been associated with the claims 
file at the time of the April 1995 decision were then 
constructively of record, and must be secured and considered 
in addressing the CUE claim. 

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO should ask the examiner who 
performed the VA ear disease examination 
in August 2001 to identify the source of 
information for the proffered statement 
that an audiogram at a VA hospital in 
1955 showed a high frequency hearing 
loss.  Obtain the records of the 1955 
audiogram from the identified source.  
Arrange for any further development 
suggested by the received response to the 
request above.

2.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded.  The 
law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


